DETAILED ACTION
This communication is responsive to the application, filed January 17, 2022.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on May 7, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Knijf et al. (US 2018/0191593 A1) in view of Marco de Angelis (WO 2019/064237 A1) (hereinafter Marco) and further in view of Tippenhauer et al. (US 10,567, 243 B2).

As per claim 1:  A method for inferring device models, comprising:
determining block statistics for each block of a plurality of blocks of a plurality of media access control (MAC) addresses, the plurality of blocks having a plurality of respective prefixes, wherein the plurality of blocks is grouped based on commonalities among the plurality of respective prefixes;

generating an aggregated statistical model for the plurality of blocks based on the plurality of MAC addresses and the block statistics, wherein each block is a prefix included in one of the plurality of MAC addresses; and
De Knijf discloses generating aggregated information based on the plurality of MAC addresses, but fails to explicitly disclose each block is a prefix included in one of the plurality of MAC addresses.  Marco discloses a similar method, which further teaches [Figs. 4 and 5; 0032-0048] the MAC cluster algorithm may run the learning classifications to compute aggregations by means of DAG.  The MAC cluster algorithm may reduce by MAC prefix, resulting in unique information for each input MAC address.  The MAC cluster algorithm allows grouping based on prefix and further filter to remove redundant MAC clusters.  The MAC clustering may output validated MAC clusters by MAC prefix as lookup tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of De Knijf with that of Marco.  One would have been motivated to generate aggregated model from MAC address and prefix because it allows to create different types of groupings and a lookup table [Marco; 0044-0046].
applying the aggregated statistical model to the block statistics of at least one block of the plurality of blocks in order to determine at least one inferred device model, wherein each of the at least one block is grouped into the same group.
De Knijf discloses statistical data based on a plurality of MAC addresses and data stream statistics, but fails to explicitly disclose applying an aggregated model to determine one inferred device model.  Tippenhauer discloses a similar method, which further teaches [Figs. 3 and 5; cols. 7 and 8] extracting block information from a plurality of MAC addresses and a plurality of blocks.  The information is grouped based on MAC addresses.  The aggregated fraction features provide an indication of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of De Knijf with that of Tippenhauer.  One would have been motivated to aggregate statistical data to determine inferred device model because it allows to present a visual model to identify unusual traffic [Tieppenhauer; Fig. 5; cols. 7 and 8].

As per claim 2:  The method of claim 1, wherein the block statistics include a ratio of a number of occurrences of each block to the total number of occurrences of the plurality of blocks.
Tippenhauer discloses [Figs. 3 and 5; cols. 7 and 8] extracting block information from a plurality of MAC addresses and a plurality of blocks.  The information is grouped based on MAC addresses.  The aggregated fraction features provide an indication of the contribution of each device to the total traffic.

As per claim 3:  The method of claim 1, wherein applying the aggregated statistical model to the block statistics further comprises:
determining a potential device model and a corresponding confidence level for each block, wherein each inferred device model is a potential device model having a corresponding confidence level above a threshold.
De Knijf discloses [0037] behavior data of unknown device is generated as value and a previously determined behavior data of a known device are compared.  In one embodiment, a similarity score can be generated by analyzing a combination of the various IoT device statistics.  When certain values of the device meets a predetermined threshold value, then the device may be marked as belonging to that device type and/or MAC address.

As per claim 4:  The method of claim 1, further comprising:
adding a first inferred device model of the at least one inferred device model to a device profile.


As per claim 5:  The method of claim 4, further comprising:
monitoring behavior of a networking device based on the device profile to detect abnormal behavior of the first networking device, wherein the abnormal behavior is a deviation from a predetermined normal behavior associated with the first inferred device model device model.
De Knijf discloses [0037-0038] behavior data of unknown device is generated as value and a previously determined behavior data of a known device are compared.  In one embodiment, a similarity score can be generated by analyzing a combination of the various IoT device statistics.  The device behavior is updated if the device does not meet the threshold.

As per claim 6:  The method of claim 1, wherein the plurality of MAC addresses is included in networking model device data, further comprising:
preprocessing the networking device model data, wherein preprocessing the networking device model data further comprises unifying a plurality of device model names among the networking device model data based on an ontology, wherein the ontology defines synonymous device model names.
De Knijf discloses [0005] a similarity between unknown device types and the behavior profile of at least one functional group can be determined.  In response to determining that the similarity of the behavioral data of the devices and the behavioral profile of a functional group meets or exceeds a predetermined or configurable threshold, a device type associated with the functional group may be assigned to the device.  The statistical pattern may include device type, brand name of manufacturer, MAC address, and model information.

The method of claim 1, wherein the plurality of MAC addresses is included in networking model device data, further comprising:
preprocessing the networking device model data, wherein preprocessing the networking device model data further comprises normalizing a plurality of device model names among the networking device model data such that like device model names of the plurality of device model names have the same resolution.
De Knijf discloses [0005] a similarity between unknown device types and the behavior profile of at least one functional group can be determined.  In response to determining that the similarity of the behavioral data of the devices and the behavioral profile of a functional group meets or exceeds a predetermined or configurable threshold, a device type associated with the functional group may be assigned to the device.  The statistical pattern may include device type, brand name of manufacturer, MAC address, and model information.

As per claim 9:  The method of claim 1, further comprising:
grouping the plurality of MAC addresses based on the plurality of blocks, wherein each block is a portion of a prefix of the respective MAC address, wherein the aggregated statistical model is generated based further on the grouping.
De Knijf discloses [0037] when certain values of the device meets a predetermined threshold value, then the device may be marked as belonging to that device type and/or MAC address.

As per claim 10:  Although claim 10 is directed towards a computer readable medium claim, it is rejected under the same rationale as the method claim 1 above.

As per claims 11-17 and 19:  Although claims 11-17 and 19 are directed towards a system claim, they are rejected under the same rationale as the method claims 1-7 and 9 above.

Claims 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Knijf in view of Marco and further in view of Tippenhauer and further in view of Isola et al. (US 2017/0034161 A1).

As per claim 8:  The method of claim 1, wherein the plurality of MAC addresses is included in networking model device data, further comprising:
preprocessing the networking device model data, wherein preprocessing the networking device model data further comprises excluding at least one MAC addresses of the plurality of MAC addresses from subsequent processing based on at least one blacklist.
De Knijf and disclose the method of claim 1, but fail to explicitly disclose excluding MAC addresses from subsequent processing based on a blacklist.  Isola discloses a similar method, which further teaches [0055] the unique MAC address of the candidate device may be added to a blacklist.  By listing the unique identifier of the undesired device in such a blacklist, it allows the network continuously to monitor the device and block it from the network as necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of De Knijf and with that of Isola.  One would have been motivated to blacklist a MAC address because it allows to block network communication of a specific device [Isola; 0055].

As per claims 18 and 20:  Although claim 20 is directed towards a system claim, they are rejected under the same rationale as the method claim 8 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20010048661 A1 – Clear discloses using prefix to determine whether the received data unit.  The MAC address has a pre-defined 40-bit prefix with an 8-bit group suffix.  Each of the addresses can be grouped based on the different prefixes and groupings created.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGAR P PATEL/Primary Examiner, Art Unit 2114